Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				          DETAILED ACTION
	Applicant states that claim 1 is amended for U.S. patent law practice and clarification.  Thus, the examiner suggest the same for claim 8.

				          CLAIM OBJECTION
	The recited “a copolymer of polyethylene and maleic anhydride” of claims 1 and 12 is objected since it should be “a copolymer of polyethylene modified maleic anhydride” as taught in specification and since the polyethylene and the maleic anhydride do not form a copolymer per se.
	Twice recited “the” in line 1 of claim 10 (i.e. the the copolymer) is objected.

					     REJECTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claim 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Cartier

	Carter was discussed in the previous office action.  Cartier further teaches the recited copolymers of new claims 10-12 and amended claim 3 in [0130].
	Applicant states that a portion of KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).  But, the instant rejection is based on a single reference disclosing all the claimed elements, not on combining the elements as claimed stated in the above decision.  Thus, applicant’s assertion based on the above decision would be improper.
Now, the instant recites 14-16 volume percent of a surfactant as opposed to approximately 10% by volume taught by Cartier, but the following case laws would make a modification to the given component (i.e. % by volume of the surfactant) would have been obvious to one skilled in the art before the effective filing date of invention and applicant failed to show any unexpected result.
	When patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or in temperature, or both, the burden is on Appellant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art.  See In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).

	Claim 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Cartier
(US 2014/0336034 A1) in view of KR 2015137172 A (Dec. 9, 2015).
English abstract of KR teaches employing 1-30 vol.% of surfactant component.

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  In re Woodruff, 919F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).   See MPEP 2144.05.
The existence of overlapping or encompassing ranges shifts the burden to the applicant to show that his invention would have not been obvious.  In re Peterson, 315 F.3d at 1330 (Fed. Cir. 2003).
Also, see above cited In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 1-12 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,544,294 in view of KR 2015137172 A (Dec. 9, 2015).
Although the claims at issue are not identical, they are not patentably distinct from each other because a modification to the concentration one component for a given composition (i.e. at least 14% by volume of the surfactant in lieu of the approximately 10% by volume of a surfactant of the patent is considered obvious since utilization of various amounts of the surfactant including the instant amount is well known as taught by KR and see as the above cited case laws (i.e. In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955). In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and In re Peterson, 315 F.3d at 1330 (Fed. Cir. 2003)).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






THY/March 18, 2021                                        /TAE H YOON/                                                                         Primary Examiner, Art Unit 1762